Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on October 5, 2022 for patent application 17/620,333 filed on December 17, 2021.


Claims 1-27 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (Pub. No.: US 2018/0335903) in view of Poel et al. (Pat. No.: US 10,664,772).
Regarding claim 1, Coffman discloses a method for media playback, the method comprising: transmitting, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices (Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receiving, by the leader device, an indication to halt presentation of the media content item being presented by the leader device (para. [0911]; “In some embodiments, one device coordinates playback synchronization (e.g., also referred to as a “primary device” or “hero device”). Coordinating playback synchronization can include one or more of: processing playback control commands (e.g., pause, next track), streaming media to the other devices in the set of devices, storing and/or maintaining a playback queue, detecting whether the other devices are outputting the media in synchronization with each other (e.g., via use of a clock signal), or the like.”); in response to receiving the indication to halt presentation of the media content item being presented by the leader device, determining that the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Figs. 29D and 29E, paras. [0913] and [0914]. “FIG. 29E depicts an exemplary scenario in which device 2910 has become the primary device and (e.g., because device 2912 is no longer available) and device 2914 is now the designated heir to device 2910, the primary device.” Obviously, in a scenario in which device 2912 is still available, then device 2912 would remain the leader device.). 
It could be argued that Coffman does not explicitly disclose that in response to determining that the leader device is to remain the leader device of the group of media playback devices, halting the presentation of the media content item on the leader device while continuing to transmit, by the leader device, updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. However, in analogous art, Poel discloses methods for sharing content among a plurality of participants, wherein “[i]n at least some cases, after a conferee shares an application and content associated therewith, the conferee can navigate to other windows or screens including the session interface or some other application program to perform other tasks while the shared application and content are continually presented via the shared windows. Thus, for example, in FIG. 114, if the application in window 2684 is shared, the conferee that shared window 2684 may select window 2682 to bring the application run therein to the top of the desktop and may edit the document presented in window 2682 while still sharing the application in window 2684. This feature enables great flexibility for an application sharing conferee to continue to perform various tasks while still sharing an application (col. 94, ln. 34-47),” which teaches that a leader device may stop presentation of a first content at said leader device such that the leader device may display a second content, while said leader device continues to share the first content was other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffman to allow for in response to determining that the leader device is to remain the leader device of the group of media playback devices, halting the presentation of the media content item on the leader device while continuing to transmit, by the leader device, updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. This would have produced predictable and desirable results, in that it would allow for a leader device to perform a variety of functions without interrupting a shared session or causing unnecessary reallocation of resources.
Regarding claim 2, the combination of Coffman and Poel discloses the method of claim 1, and further discloses wherein the presentation of the media content item on the leader device is halted by relinquishing one or more media resources used by a media playback application executing on the leader device to present the media content item on the leader device (Coffman, Fig. 29E, para. [0914]. Being offline axiomatically requires relinquishing one or more media resources.).
Regarding claim 3, the combination of Coffman and Poel discloses the method of claim 2, and further discloses wherein the media playback application is an audio playback application and wherein the one or more media resources include an audio resource (Coffman, Fig. 29C, para. [0910]).
Regarding claim 4, the combination of Coffman and Poel discloses the method of claim 2, and further discloses wherein the media playback application is a video playback application that presents the media content item on a display associated with the leader device, and wherein the one or more media resources include a screen resource for presenting information using the display of the leader device (Coffman, para. [0360]).
Regarding claim 5, the combination of Coffman and Poel discloses the method of claim 1, and further discloses wherein the media content item is presented by the leader device executing a first media playback application (Coffman, Figs. 29A-D, paras. [0907]-[0913]) and wherein, in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device.), the method further comprises: receiving, at the leader device, a request to initiate a media playback session including a second media content item; and in response to receiving the request to initiate the media playback session including the second media content item, launching a second media playback application to present the second media content item, wherein the second media playback application is executing concurrently with the first media playback application on the leader device (The previous limitations are not positively required.).
Regarding claim 6, the combination of Coffman and Poel discloses the method of claim 5, but the limitations wherein the media playback session that includes the second media content item is a second group playback session with a second plurality of follower devices and wherein the leader device and the second plurality of follower devices are grouped in a second group of media playback devices are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 7, the combination of Coffman and Poel discloses the method of claim 6, but the limitations wherein the second media playback application is configured to transmit control instructions that cause the second media content item to be synchronously presented with the leader device and each of the second plurality of follower devices in the second group of media playback devices while concurrently using the first media playback application to transmit the updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices are not positively required, as they are based on limitations in claims 5 and 6 that are not positively required.
Regarding claim 8, the combination of Coffman and Poel discloses the method of claim 5, but the limitations further comprising receiving an indication that the one or more media resources are no longer being used at an application manager executing on the leader device, wherein the second media playback application initiates the presentation of the second media content item in response to receiving the request to initiate the media playback session including the second media content item and in response to receiving the indication that the one or more media resources are no longer being used are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 9, the combination of Coffman and Poel discloses the method of claim 5, but the limitations further comprising: inhibiting the first media application from being visible on the leader device in response to receiving the indication to halt presentation of the media content item by the leader device, wherein the first media application was in a visible state when the media content item was being synchronously presented on the leader device and each of the plurality of follower devices in the group of media playback devices; and setting the second media application as a current media playback application for presenting the second media content item, wherein the second media application is in a visible state on leader device are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 10, the combination of Coffman and Poel discloses the method of claim 5, but the limitations wherein the first media playback application and the second media playback application are instances of the same media playback application are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 11, the combination of Coffman and Poel discloses the method of claim 1, further comprising in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), determining whether a follower device in the group of media playback devices is capable of being designated as the leader device (Coffman, Fig. 29E, para. [0914]).
Regarding claim 12, the combination of Coffman and Poel discloses the method of claim 11, further comprising, in response to determining that the follower device is capable of being designated as the leader device (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the follower device is not capable of being designated as the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.): causing a media playback application executing on the leader device to perform a stream transfer of a stream of content corresponding to the media content item to a follower device in the group of media playback devices by transmitting a control instruction to the follower device that: designates the follower device as an updated leader device; causes the media playback application to execute on the updated leader device; and transfers the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Coffman, Figs. 29A-I, paras. [0907]-[0931]). Further, the limitations in this claim are not positively required, as they are based on limitations in claim 11 that are not positively required.
Regarding claim 13, the combination of Coffman and Poel discloses the method of claim 1, further comprising: in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), dynamically modifying the group media playback session by: updating the group media playback session by indicating an updated leader device associated with the group media playback session; transferring the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Coffman, Figs. 29A-I, paras. [0907]-[0931]).
Regarding claim 14, Coffman discloses a system for media playback, the system comprising: a leader device having a hardware processor that: transmits, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices (Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receives an indication to halt presentation of the media content item being presented by the leader device (para. [0911]; “In some embodiments, one device coordinates playback synchronization (e.g., also referred to as a “primary device” or “hero device”). Coordinating playback synchronization can include one or more of: processing playback control commands (e.g., pause, next track), streaming media to the other devices in the set of devices, storing and/or maintaining a playback queue, detecting whether the other devices are outputting the media in synchronization with each other (e.g., via use of a clock signal), or the like.”); in response to receiving the indication to halt presentation of the media content item by the leader device, determines that the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Figs. 29D and 29E, paras. [0913] and [0914]. “FIG. 29E depicts an exemplary scenario in which device 2910 has become the primary device and (e.g., because device 2912 is no longer available) and device 2914 is now the designated heir to device 2910, the primary device.” Obviously, in a scenario in which device 2912 is still available, then device 2912 would remain the leader device.); 
It could be argued that Coffman does not explicitly disclose that in response to determining that the leader device is to remain the leader device of the group of media playback devices, halts the presentation of the media content item on the leader device while continuing to transmit, by the leader device, updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. However, in analogous art, Poel discloses methods for sharing content among a plurality of participants, wherein “[i]n at least some cases, after a conferee shares an application and content associated therewith, the conferee can navigate to other windows or screens including the session interface or some other application program to perform other tasks while the shared application and content are continually presented via the shared windows. Thus, for example, in FIG. 114, if the application in window 2684 is shared, the conferee that shared window 2684 may select window 2682 to bring the application run therein to the top of the desktop and may edit the document presented in window 2682 while still sharing the application in window 2684. This feature enables great flexibility for an application sharing conferee to continue to perform various tasks while still sharing an application (col. 94, ln. 34-47),” which teaches that a leader device may stop presentation of a first content at said leader device such that the leader device may display a second content, while said leader device continues to share the first content was other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffman to allow for in response to determining that the leader device is to remain the leader device of the group of media playback devices, halts the presentation of the media content item on the leader device while continuing to transmit, by the leader device, updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. This would have produced predictable and desirable results, in that it would allow for a leader device to perform a variety of functions without interrupting a shared session or causing unnecessary reallocation of resources.
Regarding claim 15, the combination of Coffman and Poel discloses the system of claim 14, and further discloses wherein the presentation of the media content item on the leader device is halted by relinquishing one or more media resources used by a media playback application executing on the leader device to present the media content item on the leader device (Coffman, Fig. 29E, para. [0914]. Being offline axiomatically requires relinquishing one or more media resources.).
Regarding claim 16, the combination of Coffman and Poel discloses the system of claim 15, and further discloses wherein the media playback application is an audio playback application and wherein the one or more media resources include an audio resource (Coffman, Fig. 29C, para. [0910]).
Regarding claim 17, the combination of Coffman and Poel discloses the system of claim 15, and further discloses wherein the media playback application is a video playback application that presents the media content item on a display associated with the leader device, and wherein the one or more media resources include a screen resource for presenting information using the display of the leader device (Coffman, para. [0360]).
Regarding claim 18, the combination of Coffman and Poel discloses the system of claim 14, and further discloses wherein the media content item is presented by the leader device executing a first media playback application (Coffman, Figs. 29A-D, paras. [0907]-[0913]) and wherein, in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device.), the hardware processor also: receives, at the leader device, a request to initiate a media playback session including a second media content item; and in response to receiving the request to initiate the media playback session including the second media content item, launches a second media playback application to present the second media content item, wherein the second media playback application is executing concurrently with the first media playback application on the leader device (The previous limitations are not positively required.).
Regarding claim 19, the combination of Coffman and Poel discloses the system of claim 18, but the limitations wherein the media playback session that includes the second media content item is a second group playback session with a second plurality of follower devices and wherein the leader device and the second plurality of follower devices are grouped in a second group of media playback devices are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 20, the combination of Coffman and Poel discloses the system of claim 19, but the limitations wherein the second media playback application is configured to transmit control instructions that cause the second media content item to be synchronously presented with the leader device and each of the second plurality of follower devices in the second group of media playback devices while concurrently using the first media playback application to transmit the updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices are not positively required, as they are based on limitations in claims 18 and 19 that are not positively required.
Regarding claim 21, the combination of Coffman and Poel discloses the system of claim 18, but the limitations wherein the hardware processor also receives an indication that the one or more media resources are no longer being used at an application manager executing on the leader device, wherein the second media playback application initiates the presentation of the second media content item in response to receiving the request to initiate the media playback session including the second media content item and in response to receiving the indication that the one or more media resources are no longer being used are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 22, the combination of Coffman and Poel discloses the system of claim 18, but the limitations wherein the hardware processor also: inhibits the first media application from being visible on the leader device in response to receiving the indication to halt presentation of the media content item by the leader device, wherein the first media application was in a visible state when the media content item was being synchronously presented on the leader device and each of the plurality of follower devices in the group of media playback devices; and sets the second media application as a current media playback application for presenting the second media content item, wherein the second media application is in a visible state on leader device are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 23, the combination of Coffman and Poel discloses the system of claim 18, but the limitations wherein the first media playback application and the second media playback application are instances of the same media playback application are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 24, the combination of Coffman and Poel discloses the system of claim 14, wherein, in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), the hardware processor also determines whether a follower device in the group of media playback devices is capable of being designated as the leader device (Coffman, Fig. 29E, para. [0914]).
Regarding claim 25, the combination of Coffman and Poel discloses the system of claim 24, wherein, in response to determining that the follower device is capable of being designated as the leader device (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the follower device is not capable of being designated as the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), the hardware processor also: causes a media playback application executing on the leader device to perform a stream transfer of a stream of content corresponding to the media content item to a follower device in the group of media playback devices by transmitting a control instruction to the follower device that: designates the follower device as an updated leader device; causes the media playback application to execute on the updated leader device; and   transfers the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removes the leader device from the group of media playback devices that are participating in the group media playback session (Coffman, Figs. 29A-I, paras. [0907]-[0931]). Further, the limitations in this claim are not positively required, as they are based on limitations in claim 24 that are not positively required.
Regarding claim 26, the combination of Coffman and Poel discloses the system of claim 14, wherein the hardware processor also: in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), dynamically modifies the group media playback session by: updating the group media playback session by indicating an updated leader device associated with the group media playback session; transferring the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Coffman, Figs. 29A-I, paras. [0907]-[0931]).
Regarding claim 27, Coffman discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for media playback, the method comprising: transmitting, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices(Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receiving, by the leader device, an indication to halt presentation of the media content item being presented by the leader device (para. [0911]; “In some embodiments, one device coordinates playback synchronization (e.g., also referred to as a “primary device” or “hero device”). Coordinating playback synchronization can include one or more of: processing playback control commands (e.g., pause, next track), streaming media to the other devices in the set of devices, storing and/or maintaining a playback queue, detecting whether the other devices are outputting the media in synchronization with each other (e.g., via use of a clock signal), or the like.”); in response to receiving the indication to halt presentation of the media content item by the leader device, determining that the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Figs. 29D and 29E, paras. [0913] and [0914]. “FIG. 29E depicts an exemplary scenario in which device 2910 has become the primary device and (e.g., because device 2912 is no longer available) and device 2914 is now the designated heir to device 2910, the primary device.” Obviously, in a scenario in which device 2912 is still available, then device 2912 would remain the leader device.). 
It could be argued that Coffman does not explicitly disclose that in response to determining that the leader device is to remain the leader device of the group of media playback devices, halting the presentation of the media content item on the leader device while continuing to transmit updated control instructions by the leader device that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. However, in analogous art, Poel discloses methods for sharing content among a plurality of participants, wherein “[i]n at least some cases, after a conferee shares an application and content associated therewith, the conferee can navigate to other windows or screens including the session interface or some other application program to perform other tasks while the shared application and content are continually presented via the shared windows. Thus, for example, in FIG. 114, if the application in window 2684 is shared, the conferee that shared window 2684 may select window 2682 to bring the application run therein to the top of the desktop and may edit the document presented in window 2682 while still sharing the application in window 2684. This feature enables great flexibility for an application sharing conferee to continue to perform various tasks while still sharing an application (col. 94, ln. 34-47),” which teaches that a leader device may stop presentation of a first content at said leader device such that the leader device may display a second content, while said leader device continues to share the first content was other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coffman to allow for in response to determining that the leader device is to remain the leader device of the group of media playback devices, halting the presentation of the media content item on the leader device while continuing to transmit updated control instructions by the leader device that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices. This would have produced predictable and desirable results, in that it would allow for a leader device to perform a variety of functions without interrupting a shared session or causing unnecessary reallocation of resources.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Poel.


Conclusion
Claims 1-27 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 18, 2022